Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 3, 2017                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

  152271                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 152271
                                                                   COA: 320501
                                                                   Wayne CC: 13-004247-FH
  JAY ALLEN SCHLENKERMAN,
            Defendant-Appellant.

  _________________________________________/

         By order of September 27, 2016, the application for leave to appeal the July 28,
  2015 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos.
  152946-8). On order of the Court, the cases having been decided on July 24, 2017, 500
  Mich ___ (2017), the application is again considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 3, 2017
           t0925
                                                                              Clerk